DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are allowed under this Office action.

Allowable Subject Matter
Claims 1-8, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-8, were carefully reviewed and a search with regards to independent claim 1 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-8, specifically independent claim 1,  the prior art searched was found to neither anticipate nor suggest an electronic mirror system for a vehicle, comprising: a rear imaging unit configured to capture an image of a rear of a vehicle; a pair of left and right rear lateral imaging units respectively configured to capture images of the rear on left and right sides of the vehicle; and an image processing unit including: a subject vehicle virtual image superimposition display unit configured to display, on a display unit, a composite image, composited by performing image processing on a rear image captured by the rear imaging unit and rear lateral images captured by the rear lateral imaging units such that the rear image and the rear lateral images become a continuous image, and configured to generate a virtual image of a subject vehicle virtually showing the vehicle, and to display the virtual image of the subject vehicle superimposed on the composite image, the virtual image of the subject vehicle including a pair of left and right rear wheels of the vehicle; and a subject vehicle travel trajectory superimposition display unit configured to generate a virtual image of travel trajectory virtually showing a travel trajectory of the vehicle and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image, wherein a relative position of the subject vehicle on the road in a lateral direction is displayed on the display unit from a position of the virtual image of the travel trajectory with respect to the road shown in the composite image.
The most relevant arts searched, Herman, etc. (US 20190026947 A1), modified by Moriyama, etc. (US 20140085466 A1) and Kim (US 20100238283 A1), teach that an electronic mirror system for a vehicle, comprising: a rear imaging unit configured to capture an image of a rear of a vehicle; a pair of left and right rear lateral imaging units respectively configured to capture images of the rear on left and right sides of the vehicle; and an image processing unit including: a subject vehicle virtual image superimposition display unit configured to display, on a display unit, a composite image, composited by performing image processing on a rear image captured by the rear imaging unit and rear lateral images captured by the rear lateral imaging units such that the rear image and the rear lateral images become a continuous image, and configured to generate a virtual image of a subject vehicle virtually showing the vehicle, and to display the virtual image of the subject vehicle superimposed on the composite image, the virtual image of the subject vehicle including a pair of left and right rear wheels of the vehicle; and a subject vehicle travel trajectory superimposition display unit configured to generate a virtual image of travel trajectory virtually showing a travel trajectory of the vehicle and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image. However, Herman, modified by Moriyama and Kim, does not teaches every claimed limitation, especially the claimed limitation of "a subject vehicle travel trajectory superimposition display unit configured to generate a virtual image of travel trajectory virtually showing a travel trajectory of the vehicle and to display the virtual image of travel trajectory superimposed on the composite image, the travel trajectory extending from the left and right rear wheels toward the rear of the vehicle in the composite image, wherein a relative position of the subject vehicle on the road in a lateral direction is displayed on the display unit from a position of the virtual image of the travel trajectory with respect to the road shown in the composite image” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612